Case 1:19-cv-23993-RNS Document 56 Entered on FLSD Docket 06/17/2020 Page 1 of 2



                             United States District Court
                                       for the
                             Southern District of Florida

 Nancy Andreus, Plaintiff,              )
                                        )
 v.                                     )
                                          Civil Action No. 19-23993-Civ-Scola
                                        )
 Global Resorts Group, Corp, dba        )
 El Paraiso Motel, Defendant.           )
                 Order Adopting Report and Recommendations
                  Setting Aside Default and Dismissing Case
        The Court referred Defendant Global Resort Group, Corp.’s amended
 motion to set aside the parties’ settlement agreement (ECF No. 38) and motion
 for sanctions and dismissal (ECF No. 47) to United States Magistrate Judge
 Edwin G. Torres for reports and recommendations. Judge Torres issued a report
 and recommendations, recommending that the Court grant the motions to set
 aside the settlement agreement and to dismiss this case with prejudice but deny
 the motion to impose sanctions. (Rep. & Rec., ECF No. 54.) No objections to the
 report and recommendations have been filed by either party and the time to do
 so has passed.
        Nonetheless, the Court has considered—de novo—Judge Torres’s report,
 the record, and the relevant legal authorities. The Court finds Judge Torres’s
 report and recommendation cogent and compelling. The Court thus adopts his
 recommendations in full (ECF No. 54), granting Global Resort’s motion to set
 aside the parties’ settlement agreement (ECF No. 38) and granting in part and
 denying in part Global Resort’s motion for sanctions and for dismissal (ECF No.
 47) as follows.
        The Court agrees Plaintiff Nancy Andreus attempted to deceive both the
 parties and the court with fabricated bank statements intended to induce a
 settlement and judgment in her favor. The egregious behavior detailed in Judge
 Torres’s report amply supports setting aside the mediated settlement agreement
 and dismissing this action with prejudice. The Court also concurs that a
 dismissal with prejudice, along with the undoing of the settlement agreement,
 adequately penalizes Andreus for her actions and will likely deter any future
 misconduct. Accordingly, the Court agrees imposing monetary sanctions and
 referring Andreus to the State Attorney’s office for prosecution are not necessary
 in this case.
Case 1:19-cv-23993-RNS Document 56 Entered on FLSD Docket 06/17/2020 Page 2 of 2



      The Court sets aside the parties’ mediated settlement agreement,
 dismisses this case with prejudice, and directs the Clerk to close this case.
 Any pending motions are denied as moot.
       Done and ordered at Miami, Florida, on June 17, 2020.

                                          ________________________________
                                          Robert N. Scola, Jr.
                                          United States District Judge
